FERGUSON, Judge
(concurring in the result) :
I am unable to agree that considerations of reasonableness and protection of the confidentiality of the Government’s sources of evidence justify its claim of privilege against an accused’s right to discovery. Such considerations have been clearly rejected by the Supreme Court. Jencks v United States, 353 US 657, 1 L ed 2d 1103, 77 S Ct 1007 (1957); United States v Andolschek, 142 F2d 503 (CA 2d Cir) (1944). Accordingly, they should not bear on the decision of the certified issue. United States v Heinel, 9 USCMA 259, 26 CMR 39.
Nevertheless, I join in reversing the decision of the board of review. The information which defense sought consisted of a Red Cross report, a “classification summary,” and a Federal Bureau of Investigation report, the latter apparently listing only the prior criminal record of each accused. The report and the summary both consisted of entries by social and classification workers of opinions and “facts” reported to them by others. It was thus, as the Chief Judge notes, at least hearsay twice removed. While the rules of evidence are considerably relaxed after findings have been announced, they are not abolished, and I think it well within the discretion of a law officer to refuse to require such recitations — so far distant from the original declarant’s testimony — to be produced and to leave the accused to consult the more original sources made known to him in this record. In this connection, it clearly appears that the defendants were made aware of the identity of the psychiatrists involved and knew that the original factual data •had been gathered from friends and relatives known to them. Yet, no effort was made, despite a granted continuance and further offers by the law officer of additional time, to consult any witness or other source or otherwise to obtain more material evidence regarding the accused’s background.
The immateriality of the “evidence” thus sought, in light of the revelation of its sources to counsel and the accused, leads inevitably to the conclusion that the law officer acted well within proper bounds in refusing to require discovery of the desired files. Accordingly, I join in answering the certified question in the negative and reversing the decision of the board of review.